      Case 3:21-cv-00024-DPM Document 28 Filed 07/20/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

LEAH BANKS
#868043                                                     PLAINTIFF

v.                      No. 3:21-cv-24-DPM

WILLISTER BLACK, Corrections
Officer, Bailiff, Craighead County
Detention Center; KEITH BOWERS,
Jail Administrator, Craighead County
Detention Center; CRAIGHEAD
COUNTY DETENTION CENTER; and
CRAIGHEAD COUNTY, ARKANSAS                                DEFENDANTS

                            JUDGMENT
     Banks' s complaint is dismissed without prejudice.


                                                     (/
                                 D .P. Marshall Jr.
                                 United States District Judge
